DETAILED ACTION

This office action is in regards to a continuing application filed June 10, 2020 claiming priority to U.S. application 14/860,870 (now U.S. Patent No. 10,711,116) filed September 22, 2015 and foreign applications DE10 2015 113 352.0 filed August 13, 2015 and DE10 2014 013 800.3 filed September 23, 2014.  Claims 1-13 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 5, lines 2 and 4, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 2-4 being depended on claim 1 are rejected as well. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, lines 2 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase in the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-13 are rejected due to dependence on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buergel (US 2013/0237634 A1). 
Buergel discloses a two-component mortar composition having a curable resin component having a content of at least one free-radically polymerizable resin, fillers, accelerators, stabilizers and optionally further conventional mortar constituents and a hardener component, which is arranged separately therefrom to inhibit reaction and has a content of at least one peroxide for chemical fastening of anchoring means in boreholes, characterized in that the resin component contains from 0.1 to 0.5% by weight of at least one accelerator and from 0.003 to 0.03% by weight of at least one stabilizer and the hardener component contains from 0.1 to 0.35% by weight of peroxide, in each case based on the total weight of resin component and hardener component [Claims 1-2].  Buergel discloses the resin component comprises an unsaturated polyester, a vinyl ester, a urethane(meth)acrylate and/or an epoxy(meth)acrylate as a free-radically polymerizable resin [Claim 3]. Buergel discloses the two-component mortar composition wherein the resin component and/or the hardener component contain quartz, sand, fumed silica, corundum, chalk, talc, ceramic, aluminum oxide, glass, cement, light spar and/or heavy spar in a suitable particle size distribution as filler [Claim 15]. Buergel discloses quartz (i.e., silicon oxide) of 0-80 µm [Table 1] and to one of ordinary skill in the art would find obvious with a reasonable expectation of success that the d50 average particle size of the quartz would be 50 µm or less.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herdlicka et al. (US 5,531,546 A).
Herdlicka et al. disclose a method for fastening an anchor rod in a bore hole comprising placing a curable component for fastening an anchor rod in bore holes containing a curable component comprising in percent by weight about: vinyl ester urethane resin 9 to 65 wt.%, obtained from toluene diisocyanate or diisocyanatodiphenyl methane, a reactive diluent (11.5-30 wt.%), an accelerator (0.03-1.5 wt.%), a mineral filler (15-85 wt.%), and a thixotropic agent (0-5 wt.%) and the curing agent (i.e., hardener) comprising in percent by weight about: organic peroxide 0.2 to 5, in the bore hole and introducing the anchor rod to the bore hole so as to mix the curable component with the curing agent [Claim 1]. Herdlicka disclose in Example 3 a mortar composition for fastening threaded rods in solid masonry (e.g., bricks) comprising the components of (a) vinyl ester urethane resin as a free-radically polymerizable resin based on bisphenol A, acrylic acid and toluylene diisocyanate (TDI), monostyrene, diethylaniline, chloroparaffin, pyrogenic silica subjected to an organic after-treatment, quartz powder (0-63 µm particle size)  which is oxides of silicon, quartz sand (100-250 µm particle size), and (b) hollow glass spheres, di-2-ethylhexyl phthalate, and dibenzoyl peroxide (a hardener) [Example 3]. Herdlicka et al. disclose the quartz powder comprising a particle size of 0-63 µm) which encompasses the d50 average particle size range of 50 µm or less, 40 µm or less, and 10µm or less of the instant claims [Example 3].  Herdlicka et al. disclose the pyrogenic silica comprising an organic after-treatment [Example 3], which would typically be a silane coupling agent, therefore with respect to the silane (instant claims 6-7), one of ordinary skill in the art would find obvious that silane comprising at least one Si-bonded hydrolysable group can react with the organic resin and the inorganic filler in the system simultaneously, and therefore can improve the interface bonding strength of the filler and the resin so as improve the bonding strength of the mortar system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763